Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of claim 2 and claim 11 in the reply filed on 6/11/2019 is acknowledged.

Claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:     the product for decreasing formation of one or more chemiexcitation induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject who has been exposed to UV radiation comprising a dCPD quencher reading on plants extracts such as scutellaria baicalensis root extract and instructions for administering to the subject the dCPD quencher can be used in a materially distinct process such as treating diabetes.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Thus, claims 3, 4, 8-10, 12-24 and 26 are withdrawn from further consideration as being drawn to non-elected inventions.


The restriction is hereby made FINAL.



Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 5-7, and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 10-287528.

JP teaches that Scutellaria balcalensis root extract is used in a cream, see entire document, especially claims, examples. It is clear from the examples, that the cream was applied to a person, thus the claimed invention has already been carried out in JP. It is inherent that the claimed activities are in JP since the same ingredients are in the cream of JP as claimed herein. Note that the claims read on anyone since we are all exposed to UV radiation since we all go out into the sun. 


Applicant argues that allegedly JP 10-287528 is cited for teaching that Scutellaria baicalensis root extract is used in a cream applied to a person. The Examiner alleges that "[i]t is inherent that the claimed activities are in JP since the same ingredients are in the cream of JP as claimed herein" and "the claims read on anyone since we are all exposed UV radiation since we all go out into the sun.'" Applicant respectfully disagrees.



Applicant alleges that although JP 10-287528 describes a cosmetic composition for preventing allergic diseases comprising a specific Scutellaria Baicalensis Root Extract containing baicalin and/ or baicalein (baicakein), there is no evidence that the Scutellaria Baicalensis Root Extract in the cosmetic composition was in an amount necessarily effective for decreasing dCPD formation in a cell or DNA molecule in a subject. 
Fact is, the claims state that the subject is administered “a dCPD quencher within 8 hours after the exposure” thus anyone that is exposed to the sun with be encompassed by the claim since we all go out into the sun. Exposure to UV radiation would include walking into the sun when coming out of a house for example. 
When JP uses the quencher it is inherent that JP uses an effective amount since they are trying to use an effective amount to treat the skin disease in JP.

Applicant next argues that allegedly JP 10-287528 does not even mention dCPD formation. Thus, administering a cosmetic composition to a subject as described in JP 
This is not well taken since such decrease in formation is inherent to someone being exposed to the UV radiation (the sun) which we all are exposed to the sun thus radiation thus the dCPD formation will be inherently reduced. 
Applicant next argues that allegedly JR 10-287528 does not teach administering the Scutellaria Baicalensis Root Extract to a subject within 8 hours after the subject is exposed UV radiation. To the contrary, JP 10-287528 teaches that baicalin and baicalein in the specific Scutellaria Baicalensis Root Extract inhibit production of 5-HETE and prevent allergic diseases according to applicant. Thus, JP 10-287528 suggests administering the specific Scutellaria Baicalensis Root Extract to a subject before the subject is exposed UV radiation according to applicant.
We all go out into the sun. To administer the Scutellaria Baicalensis Root Extract to a subject within 8 hours after the subject is exposed UV radiation is inherent to JP since we all go out into the sun many times a day and thus are exposed to UV radiation all through the day, thus clearly meeting the limitation of “within 8 hours after the exposure”. 

According to applicant, JR 10-287528 does not teach administering to a subject, who has been exposed to UV radiation, Scutellaria Baicalensis Root Extract in an amount effective for decreasing formation of one or more chemiexcitation-induced 

All of these arguments have been addressed above.


Applicant argues that allegedly JP 10-287528 does not teach, explicitly or implicitly, an effective amount of a dCPD quencher for decreasing formation of one or more dCPDs in a cell or a DNA molecule in a subject within, for example, 8 hours, after the subject is exposed to UV radiation. According to applicant, JP 10-287528 teaches a cosmetic composition effective for "suppressing the onset of diseases such as allergic dermatitis and the like" and the "cosmetic composition is prepared by formulating a specific raw sugar extract (muscovado oligo) which is a pigment component in the raw sugar chemically consisting of phenyl glucose compounds, a Lithospermi radix extract extracted from roots of Lithospermum erythrorhizon, a specific Scutellariae radix extract containing baicalin and/or baicalein extracted from the family Labiatae Scutellaria root, a protease and/or a yeast extract in a prescribed proportion." In addition, JP 10-287528 discloses a cosmetic composition comprising multiple ingredients, including Scutellaria Baicalensis Root Extract, for "suppressing the onset of diseases such as allergic 

It is noted that the composition of the method of claim 1 is not limited to using only the Scutellaria Baicalensis Root Extract since “comprising” is used in the claims.

As stated before we all go into the sun. Once a person goes into the sun, he/she will be exposed to UV radiation inherently thus the claimed method will be performed since the cream containing the claimed Scutellaria Baicalensis Root Extract (the dCPD quencher) will be on the person’s skin. When one applies the cream, one will go out into the sun within 8 hours. 

Clearly enough of the extract was used to get a beneficial effect in the reference thus it will have been inherently used in an amount effective for "suppressing the onset of diseases such as allergic dermatitis and the like" which would be effective for decreasing formation of one or more dCPDs in a cell or a DNA molecule in a subject.

Applicant argues that allegedly JP does not even mention “scutellaria baicalensis root extract”. This is simply not true, see page 3 of the translation of JP.  “Scutellaria 

Applicant argues that allegedly JP 10-287528 does not however disclose (1) a subject who has been exposed to UV radiation, (2) administering Scutellaria balcalensis root extract to the subject within 8 hours after the exposure, or (3) Scutellaria balcalensis root extract in an amount effective for decreasing formation of chemiexcitation-induced dCPDs. Thus, JP 10-287528 does not teach each and every limitation of claim 1 and its dependent claims 2, 5-7 and 11, according to applicant.

We all go out into the sun. The sun emits UV radiation. People during the day are either inside where they get sunlight from windows or are outside to go for a walk or the like. Thus, during the day one of ordinary skill in the art will go out into the sun and hence be exposed to UV raditation. The amount effective for decreasing formation of chemiexcitation-induced dCPDs will be inherent since the sun emits the same amount of rays to everyone, in fact this is a cosmetic composiiton that applicant is applying to 
Applicant argues that allegedly JP 10-287528 does not disclose administering the Scutellaria balcalensis root extract to the subject within 3 hours after the exposure as recited in claim 2; decreasing the formation of the dCPDs by at least 40% as recited in claim 5; decreasing the formation of the dCPDs by at least 80% as recited in claim 6; or decreasing the formation of the dCPDs within 1 hour after the dCPD quencher is administered to the subject as recited in claim 7.

All of these points have been addressed above and are inherent. We all go out into the sun. The sun emits UV raditation thus anyone living on the planet will be exposed to UV radiation. When the exact exposure occurs is relative and subjective since one of ordinary skill in the art will go out during the day and will be in the sun during the day. When the day ends is relative in different parts of the world. If one is seeking to carry out the claimed invention one would normally apply on their face before bed which is usually within three hours. 
Applicant argues that applying the cosmetic composition as taught by JP 10-287528 to a person would inherently result in decreasing dCPD formation simply because the Scutellaria balcalensis root extract is applied to the person who has been exposed to UV radiation is baseless. JP 10-287528 does not mention dCPD or dCPD formation. Prior to this invention, the Scutellaria balcalensis root extract taught by JP 


Applicant also contends that the Scutellaria balcalensis root extract as used in JP 10-287528 is not in an effective amount to treat the skin disease and thus effective for decreasing dCPD formation. This contention is also baseless. While JP 10-287528 suggests that Scutellaria balcalensis root is effective for preventing allergic diseases, there is no evidence of any correlation between allergic diseases and dCPD formation. Thus, JP 10-287528 does not teach Scutellaria balcalensis root extract in an amount effective for decreasing formation of chemiexcitation-induced dCPDs as recited in claim 1.

Once again for the reasons of record, this is inherent to the process of JP.

Applicants argue that JP 10-287528 does not teach each and every limitation of claim 1 and dependent claims 2, 5-7 and 11. For example, JP 10-287528 (according to applicant) does not disclose (1) Scutellaria baicalensis root extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject; (2) administering Scutellaria baicalensis root extract to a subject in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject; and (3) administering Scutellaria baicalensis root extract to a subject within 8 hours after exposure of the subject to UV radiation.

This is not agreed with in any way whatsoever. As already stated many times on the record, we ALL go out into the sun. Whether we carry ourselves out into the sun or somebody else carries us, we ALL go out into the sun. There are no exceptions. The effective amount to achieve the steps of the claimed method is inherent because they claim, “A method for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject in need thereof, wherein the subject has been exposed to UV radiation, comprising administering to the subject within 8 hours after the exposure a dCPD quencher in an amount effective for decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject, wherein the dCPD quencher is selected from the group consisting of ellagic acid, Porphyra Umbilicalis Extract, mycosporine-like amino acids (MAAs) and synthetic analogs 

Applicant alleges, although JP 10-287528 discloses applying to a subject a cosmetic composition comprising Scutellaria Baicalensis Root Extract, which composition improves skin stains and wrinkles, wrinkles and the like caused by various causes and is effective for suppressing the onset of allergic dermatitis and the like, the Examiner has failed to establish that such application would necessarily result in decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject in need thereof, who has been exposed to UV radiation.
While this is noted, it is not agreed with. 
Applicant alleges that JP 10-287528 does not disclose Scutellaria baicalensis root extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject, as recited in claim 1. JP 10-287528 teaches "a cosmetic composition which improves skin stains, wrinkles and skin roughening ... and is effective for suppressing the onset of diseases such as allergic dermatitis and the like." (JP 10-287528, Overview). JP 10-287528 also teaches that the cosmetic composition comprises Scutellaria root extract containing baicalin and/or baicalein. (JP 10-287528, Overview, Claim 2). JP 10-287528 further teaches that the Scutellaria root extract containing baicalin and/or baicalein inhibits the production of 5 HETE, and thus suppresses SRS-A and allergic diseases mediated by SRS-A. (JP 10-287528, paragraphs [0005], [0010]). Applicant argues, that while an necessarily be effective for decreasing the formation of chemiexcitation-induced dCPDs in a cell or DNA molecule in the same subject, as recited in claim 1, especially in the absence of any correlation between the two biological effects. See Wang Declaration, H 9.

The declaration of Dr. Wang has been carefully considered. Dr. Wang argues that allegedly while an agent may have different and unrelated biological effects in a subject, the effective amount of the agent required to achieve one biological effect could be significantly different from that required to achieve a different and unrelated biological effect in the same subject.
Since the realm of possibility in the declaration is never ending, there is NO reason on the record NOT to assume that the same amount will work on both conditions.

necessarily be in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule. Nor does JP 10-287528 teach any correlation between a subject having "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or "onset of allergic dermatitis and the like" and a subject in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in a cell or DNA molecule. See Wang Declaration, 1H] 12-13). A subject having "spots, wrinkles on the skin and rough skin," "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or in need of "suppressing the onset of allergic dermatitis and the like" as described in JP 10-287528 would not necessarily be in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject, as recited in claim 1, especially in the absence of any correlation between the two subjects. See Wang Declaration, H 14, according to applicant.

Applicant argues that JP 10-287528 does not disclose administering Scutellaria baicalensis root extract to a subject within 8 hours after exposure of the subject to UV radiation, as recited in claim 1. In fact, JP 10-287528 does not disclose administering Scutellaria baicalensis root extract to a subject after exposure of the subject to UV radiation. In Example 2, 20 women used a cream comprising Scutellaria baicalensis root extract "twice a day in the morning and before the bed fall." (JP 10-287528, paragraph [00017]). JP 10-287528 does not disclose that the women were exposed to UV radiation before the use of the cream, let alone within 1, 3 or 8 hours after the exposure. JP 10-287528 teaches that "external environments that cause skin stains and dullness, wrinkles, wrinkles, skin sagging, rough skin, aging, and allergy, such as increasing the chance of irradiation with sunlight ultraviolet." (JP 10-287528, paragraph [0002]). A subject who has skin stains and dullness, wrinkles, wrinkles, skin sagging, rough skin, aging, and/or allergy and uses a cosmetic composition for improving skin stains, wrinkles and skin roughening and suppressing the onset of diseases such as allergic dermatitis and the like as taught by JP 10-287528 would not have necessarily been exposed to UV radiation within 8 hours before the cosmetic composition is administered to the subject. See Wang Declaration, H 17. For better results, the subject receiving the cosmetic composition as taught by JP 10-.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1, 2, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-287528.

JP teaches that Scutellaria balcalensis root extract is used in a cream, see entire document, especially claims, examples. It is clear from the examples, that the cream was applied to a person, thus the claimed invention has already been carried out in JP. It is inherent that the claimed activities are in JP since the same ingredients are in the cream of JP as claimed herein. Note that the claims read on anyone since we are all exposed to UV radiation since we all go out into the sun.


In the event it is seen that the limitation, “admininistered to the subject within 3 hours” has any meaningful limitation (which is not being admitted) then it would have been obvious to administer the extract to the person within 3 hours since one would want to treat the patient as soon as possible to maximize the benefits of the active ingredients in the formulation being applied via cream to the patient. 

According to applicant, JR 10-287528 does not teach administering Scutellaria Baicalensis Root Extract in an amount effective for decreasing dCPD formation in a cell or DNA molecule in a subject. To obtain "a cosmetic composition which improves skin stains, wrinkles and skin roughening caused by various factors and is effective for suppressing the onset of diseases such as allergic dermatitis and the like," JP 10-287528 teaches "formulating a specific raw sugar extract (muscovado oligo) ... a Lithospermi radix extract extracted from roots of Lithospermum erythrorhizon, a specific Scutellariae radix extract containing baicalin and/or baicalein extracted from the family Labiatae Scutellaria root, a protease and/or a yeast extract in a prescribed proportion" ([Overview] at p. 2). JP 10-287528 also teaches to include "an extract containing baicalin and/ or baicalein (baicakein) (hereinafter referred to as "specific stoggina extract") extracted from Albashima (Scutellaria baicalensis GEORGI)" in the cosmetic composition because baicalin and baicalein inhibit production of 5-HETE and prevent allergic diseases (paragraph [0010] at p. 5). To clarify this suppression effect, JP 10-287528 reports a test



While this is noted, it is also noted that Scutellaria Baicalensis Root Extract was mentioned clearly in JP and in the abstract thus clearly it was a preferred component in JP. 

Applicant alleges that although JP 10-287528 describes a cosmetic composition for preventing allergic diseases comprising a specific Scutellaria Baicalensis Root Extract containing baicalin and/ or baicalein (baicakein), there is no evidence that the Scutellaria Baicalensis Root Extract in the cosmetic composition was in an amount necessarily effective for decreasing dCPD formation in a cell or DNA molecule in a subject. 
Fact is, the claims state that the subject is administered “a dCPD quencher within 8 hours after the exposure” thus anyone that is exposed to the sun with be encompassed by the claim since we all go out into the sun. Exposure to UV radiation would include walking into the sun when coming out of a house for example. 


Applicant next argues that allegedly JP 10-287528 does not even mention dCPD formation. Thus, administering a cosmetic composition to a subject as described in JP 10-287528 would not necessarily result in decreased dCPD formation in a cell or DNA molecule in the subject.
This is not well taken since such decrease in formation is inherent to someone being exposed to the UV radiation (the sun) which we all are exposed to the sun thus radiation thus the dCPD formation will be inherently reduced. 
Applicant next argues that allegedly JR 10-287528 does not teach administering the Scutellaria Baicalensis Root Extract to a subject within 8 hours after the subject is exposed UV radiation. To the contrary, JP 10-287528 teaches that baicalin and baicalein in the specific Scutellaria Baicalensis Root Extract inhibit production of 5-HETE and prevent allergic diseases according to applicant. Thus, JP 10-287528 suggests administering the specific Scutellaria Baicalensis Root Extract to a subject before the subject is exposed UV radiation according to applicant.
We all go out into the sun. To administer the Scutellaria Baicalensis Root Extract to a subject within 8 hours after the subject is exposed UV radiation is inherent to JP since we all go out into the sun many times a day and thus are exposed to UV radiation 

According to applicant, JR 10-287528 does not teach administering to a subject, who has been exposed to UV radiation, Scutellaria Baicalensis Root Extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in the subject within 8 hours after the exposure. Applying the cosmetic composition of JP 10-287528 to a subject would not necessarily result in decreased dCPD formation in a cell or DNA molecule in the subject according to applicant. Thus, JP 10-287528 fails to teach, implicitly or explicitly, each and every limitation of claim 1 and its dependent claims 2, 5-7, 11 and 25 according to applicant.

All of these arguments have been addressed above.


Applicant argues that allegedly for the reasons discussed above, JR 10-287528 does not disclose administering to a subject, who has been exposed to UV radiation, Scutellaria Baicalensis Root Extract in an amount effective for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in the subject within 8 hours after the exposure. Thus, JR 10-
According to applicant, at the time when the present invention was made, it was unknown that the dCPD formation could be decreased in a subject by administering to the subject an effective amount of a dCPD quencher such as Scutellaria Baicalensis Root Extract, after the subject is exposed to UV radiation. Because JP 10-287528 does not even mention dCPD formation, let alone a desire to decrease dCPD formation, in a subject after UV exposure, one of ordinary skill in the art would not have been motivated by JP 10-287528 to administer the cosmetic composition of JP 10-287528 to a subject to decrease dCPD formation in the subject after UV exposure according to applicant. In fact, JP 10-287528 teaches away from administering Scutellaria Baicalensis Root Extract to a subject after the subject is exposed to UV radiation because JP 10-287528 teaches a cosmetic composition comprising baicalin and baicalein in a specific Scutellaria Baicalensis Root Extract to inhibit production of 5-HETE and prevent allergic diseases according to applicant. 

The action of the Scutellaria Baicalensis Root Extract on the decrease of dCPD formation is inherent and will happen inherently when the Scutellaria Baicalensis Root Extract is administered to the subject who goes out into the sun and is exposed to radiation like all of us are everyday all day long.



Clearly it would have been in the very least obvious to go into the sun 3 or 8 hours after the application of the cream since most people apply a cream in the morning and then go out into the street and walk, drive or go to some activity outside of their house.
Applicant once again argues that it is allegedly not obvious to carry out the claimed invention but for the reasons of record, the claims are still deemed to be obvious for one having ordinary skill in the art to perform. 

Applicant argues that JP 10-287528 does not teach each and every limitation of claim 1 and its dependent claims 2, 5-7 and 11. For example, JP 10-287528 does not disclose (1) a subject who has been exposed to UV radiation, (2) administering Scutellaria balcalensis to the subject within 8 hours after the exposure, or (3) Scutellaria balcalensis root extract in an amount effective for decreasing formation of chemiexcitation-induced dCPDs.

These arguments have been addressed above.



As already stated, in the very least it would have been obvious to one of ordinary skill in the art to use the composiiton with 3 hours of UV exposure since we all go out inot the sun and it would have been obvious to apply the composiiton to the skin in a effort to combat the effects of the UV radiation within three hours as a nightly regiment.
Applicant argues that when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the method taught by JP 10-287528 with a reasonable expectation of success in achieving the method for decreasing the formation of the dCPDs as recited in claim 1. JP 10-287528 teaches a cosmetic composition comprising Scutellaria balcalensis root extract for improving skin strains and wrinkles, and the like caused by various causes and for suppressing the onset of allergic dermatitis. (JP 10-287528, paragraph [0001]). JP 10-287528 does not mention dCPD or dCPD formation. Prior to this invention, the Scutellaria balcalensis root extract was not known to be effective for decreasing dCPD formation. There was no evidence that the amount of Scutellaria balcalensis root extract effective for improving skin strains 

These arguments have been addressed above.


Applicant argues that claim 1, as amended, recites "[a] method for decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject in need thereof, wherein the subject has been exposed to UV radiation, comprising administering to the subject within 8 hours after the exposure a dCPD quencher in an amount effective for decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject, wherein the dCPD quencher is selected from the group consisting of ... Scutellaria Baicalensis Root Extract...." Claims 2, 5-7 and 11 depend from claim 1 and contain all of the limitations of claim 1.

Applicant argues, that at the time when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the amount of the Scutellaria baicalensis root extract in the cosmetic composition as taught by JP 10-287528 with a reasonable expectation of success in arriving at an amount effective for decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject. JP 10-287528 teaches "a cosmetic composition which improves skin stains, wrinkles and skin roughening ... and is effective for suppressing the onset of diseases such as allergic dermatitis and the like." (JP 10-287528, Overview). JP 10-287528 also teaches that the cosmetic composition comprises Scutellaria root extract containing baicalin and/or baicalein. (JP 10-287528, Overview, Claim 2). JP 10-287528 further teaches that the Scutellaria root extract containing baicalin and/or baicalein inhibits the production of 5 HETE and thus suppresses SRS-A, which was known to cause allergic diseases. (JP 10-287528, paragraphs [0005], [0010]). While an agent may have different and unrelated biological effects in a subject, the effective 
According to applicant, at the time when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the use of the cosmetic composition comprising Scutellaria baicalensis root extract as taught by JP 10-287528 by applying the composition to a subject in need of decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule with a reasonable expectation of success, as recited in claim 1. JP 10-287528 provides "a cosmetic composition which improves skin stains and wrinkles, wrinkles and the like


caused by various causes and is effective for suppressing the onset of allergic dermatitis and the like." (JP 10-287528, Overview, paragraph [0001]). Example 2 of JP 10-287528 describes applying a cream to "women who had spots, wrinkles on the skin and rough skin." (JP 10-287528, paragraph [0017]). There is no teaching or suggestion that the "women who had spots, wrinkles on the skin and rough skin" as described in Example 2 were in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the women. See Wang Declaration, 1H| 12-13. Nor is there any teaching or suggestion of a correlation between a subject having "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or in need of "suppressing the onset of allergic dermatitis and the like" and a subject in need of decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule. See Wang Declaration, H 13. In the absence of such a correlation, at the time when the present invention was made, it was unpredictable that a subject having "spots, wrinkles on the skin and rough skin," "skin stains and wrinkles, wrinkles and the like caused by various causes" and/or in need for "suppressing the onset of allergic dermatitis and the like" would be in need of decreasing formation of the one or more chemiexcitation-induced dCPDs in the cell or DNA molecule in the subject. See Wang Declaration, 1H| 14-15. Nor would one of ordinary skill in the art have been motivated to administer the cosmetic composition of JP 10-287528 to a subject in need of decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA 
At the time when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the use of the cosmetic composition comprising Scutellaria baicalensis root extract as taught by JP 10-287528 with a reasonable expectation of success in decreasing formation of one or more chemiexcitation-induced dCPDs in a cell or DNA molecule in a subject within 8 hours after exposure of the subject to UV radiation, as recited in claim 1.
In Example 2, 20 women used a cream comprising Scutellaria baicalensis root extract "twice a day in the morning and before the bed fall." (JP 10-287528, paragraph [00017]). JP 10-287528 does not however disclose that the women were exposed to UV radiation before the use of the cream, let alone using the cream within 1, 3 or 8 hours after the exposure.
Applicant argues that JP 10-287528 teaches that "external environments that cause skin stains and dullness, wrinkles, wrinkles, skin sagging, rough skin, aging, and allergy, such as increasing the chance of irradiation with sunlight ultraviolet." (JP 10-287528, paragraph [0002]). One of ordinary skill in the art would have reasonably expected that exposure of a subject to UV radiation would worsen these conditions in the subject and reduce the efficacy of the cosmetic composition of JP 10-287528 on the subject. See Wang Declaration, H 18. A subject who has skin stains and dullness, wrinkles, wrinkles, skin sagging, rough skin, aging, and/or allergy and uses a cosmetic composition for improving skin stains, wrinkles and skin roughening and 
According to applicant, at the time when the present invention was made, one of ordinary skill in the art would not have been motivated to modify the use of a cream comprising Scutellaria baicalensis root extract as taught by JP 10-287528 with a reasonable expectation of success in achieving decreasing formation of one or more chemiexcitation-induced dark cyclobutane pyrimidine dimers (dCPDs) in a cell or DNA molecule in a subject in need thereof, as recited in claim 1. More importantly, JP 10-287528 teaches away from applying its cosmetic composition comprising Scutellaria baicalensis root extract to a subject for improving skin stains and wrinkles, wrinkles and the like caused by various causes and/or suppressing the onset of allergic dermatitis and the like after exposure of the subject to UV radiation. Thus, the Examiner has failed to establish a prima facie case of obviousness.


The Dr. Wang declaration has also been commented on in the previous rejection which is hereby incorporated by reference into this 35 USC 103 rejection. The comments in the 35 USC 102 rejection equally apply in this 35 USC 103 rejection as well. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655